Citation Nr: 0103711	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  96-47 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression, a bipolar disorder, 
and post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, a clinical social worker, and L. A.


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to November 
1987.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  It appears 
that since the initiation of the appeal, the veteran's case 
was transferred to the RO in Winston-Salem, North Carolina, 
which now has jurisdiction. 

In September 2000, the Board issued a letter raising the 
question whether the appellant had perfected the issue of 
entitlement to service connection for a bipolar disorder.  On 
further review of all of the evidence of record, including 
the appellant's November 2000 submission; and after finding 
that the presumption of administrative regularity does not 
apply to the RO's handling of the appellant's substantive 
appeal in this particular case, the Board finds that it may 
exercise jurisdiction.  


REMAND

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000.  This act 
introduces several fundamental changes into VA's adjudication 
process, including the elimination of any duty on the part of 
a claimant to submit a well grounded claim.  As these 
procedures could not have been followed by the RO at the time 
of the above referenced rating decision, and as these 
procedures are more favorable to the appellant than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the new law, a veteran is entitled to a VA medical 
examination which includes an opinion whether there is a 
nexus between the claimed disorder and service.  In this 
case, VA examinations were conducted in May 1996, June 1997 
and October 1998.  Also, a psychiatric evaluation and testing 
were completed in August 1997.  However, nexus opinions were 
not offered.  Therefore, another examination is in order. 

The Board further notes that under section 3 of the Veterans 
Claims Assistance Act of 2000, (to be codified at 38 U.S.C. § 
5103(A), as part of the duty to assist, VA shall make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA.  In this respect, the 
record reveals several references to the veteran being 
hospitalized in North Carolina for depression between the 
ages of 14 and 16.  The records pertaining to that period of 
care are not available.  Hence, efforts should be undertaken 
to obtain those records of treatment, as well as any other 
records that the veteran specifically refers to.  

The evidence of record is insufficient to decide the issue of 
service connection with any certainty and since the Board 
cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, further 
development is in order.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

1.  The RO should contact the veteran, 
and request that she identify any health 
care provider who has treated her for any 
psychiatric disorder since service, as 
well as the name of any provider who 
treated her for a psychiatric disorder 
prior to service, to specifically include 
any hospitalization between the ages of 
14 and 16.  Based on the veteran's 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and etiology 
of any demonstrated psychiatric disorder.  
All indicated testing in this regard 
should be performed.  The claims folder 
should be made available to the examiner 
for review and the examiner should 
acknowledge such review in the 
examination report.  Based on his/her 
review of the case, the examiner must 
express an opinion as to whether it is at 
least as likely as not that any 
demonstrated psychiatric disorder is the 
result of disease or injury in service or 
is a preexisting psychiatric disorder 
that worsened during service.  A complete 
rationale for all opinions expressed must 
be provided. 

3.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been completed 
in full.  If any development is 
incomplete, including if the requested 
examinations do not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.  Thereafter, the RO 
should again review the veteran's claim 
on the merits.  If any benefit sought on 
appeal remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case.  The 
veteran and her representative should 
then be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


